Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-12, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. 2018/0190698 A1, hereinafter refer to Na) in view of Na et al. (U.S. 2018/0233521 A1, hereinafter refer to Na ‘521).
Regarding claim 1: Na discloses a photo-detecting apparatus (see Na, Fig.2C as shown below and ¶ [0003]), comprising: 

    PNG
    media_image1.png
    460
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    707
    media_image2.png
    Greyscale

a photo-detecting device (260) (see Na, Fig.2C as shown above and ¶ [0115]) comprising: 
a substrate (202) (see Na, Fig.2C as shown above) comprising: 
a carrier conducting region (244) (see Na, Fig.2C as shown above), 
a first switch (208) comprising a first control region (228) and a first carrier collection region (226) (see Na, Fig.2C as shown above),
a second switch (210) comprising a second control region (238) and a second carrier collection region (236) (see Na, Fig.2C as shown above), and 
a third carrier collection region (209) (see Na, Fig.2C as shown above); 
an absorption region (206) in the substrate (202) (see Na, Fig.2C as shown above), the absorption region comprising: 
a top surface (see Na, Fig.2C as shown above), 
a bottom surface that is in physical contact with at least a portion of the carrier conducting region (244) to form a heterointerface (see Na, Fig.2C as shown above), 
a first side between the top surface and the bottom surface (see Na, Fig.2C as shown above), and 
a second side that is opposite to the first side (see Na, Fig.2C as shown above), 
wherein the absorption region (206) is configured to receive an optical signal and to generate photo-carriers in response to the optical signal, and wherein the absorption region (206) is formed using a first material (germanium/GeSi), and the substrate (202) is formed using a second material (silicon) having a bandgap greater than a bandgap of the first material (germanium/GeSi) (note: silicon has known to have a larger bandgap than Germanium/GeSi material) (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]), 
wherein the absorption region (206) is p-doped with a first peak doping concentration (see Na, Fig.2C as shown above and ¶ [0115]),
wherein the carrier conducting region (244) is n-doped with a second peak doping concentration (see Na, Fig.2C as shown above and ¶ [0115]),
wherein the first carrier collection region (226) and the second carrier collection region (236) are n-doped with a third peak doping concentration higher than the second peak doping concentration (see Na, Fig.2C as shown above, ¶ [0107], and ¶ [0115]), 
wherein the third carrier collection region (209) is p-doped (see Na, Fig.2C as shown above), 
wherein a ratio between the first peak doping concentration of the absorption region (206) and the second peak doping concentration of the carrier conducting region (244) is equal to or greater than 10 (see Na, Fig.2C as shown above and ¶ [0115]),
wherein the first switch (308) and the second switch (310) are disposed at the first side of the absorption region (306) for collecting photo-carriers of a first type (Note: the instant application under examination elected Species Fig.6A, demonstrates a that a carrier conducting region 201 contacts a first side, a second side, and the bottom surfaces of the absorption region 10 and the first switch and the second switch 302 disposed at the bottom of the absorption region 10. The instant application claims limitations are different from what is demonstrated in elected Species Fig.6A. Hence, the prior art arrangement/disposition of the first switch and the second switch 308/310 relative to absorption region 306 is equivalent to the claimed invention) (see Na, Fig.3B as shown above), and 
wherein the third carrier collection region (309) is disposed at the second side of the absorption region (306) for collecting photo-carriers of a second type (Note: the instant application under examination elected Species Fig.6A, demonstrates a that a carrier conducting region 201 contacts a first side, a second side, and the bottom surfaces of the absorption region 10 and the third carrier collection region 108 disposed at the top of the absorption region 10. The instant application claims limitations are different from what is demonstrated in elected Species Fig.6A. Hence, the prior art arrangement/disposition of the third carrier collection region 309 relative to absorption region 306 is equivalent to the claimed invention) (see Na, Fig.3B as shown above).  
Na is silent upon explicitly disclosing wherein an absorption region at least partially embedded in the substrate.
Before effective filing date of the claimed invention the disclosed an absorption region were known to be at least partially embedded in the substrate in order to improve carrier transfer.
For support see Na ‘521, which teaches wherein an absorption region (906) at least partially embedded in the substrate (902) (see Na ‘521, Fig.11C as shown below and ¶ [0164]).

    PNG
    media_image3.png
    354
    672
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Na and Na ‘521 to enable an absorption region (906) to be at least partially embedded in the substrate (902) as taught by Na ‘521 in order to improve carrier transfer (see Na ‘521, Fig.11C as shown above and ¶ [0164]).
Regarding claim 2: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein a first electrode (224) formed over the first carrier collection region (226) (see Na, Fig.2C as shown above); and 
a second electrode (234) formed over the second carrier collection region (236) (see Na, Fig.2C as shown above), 
wherein each of the first electrode (224) and the second electrode (234) is separated from the absorption region (206) (see Na, Fig.2C as shown above), and 
wherein the first electrode (224) is electrically coupled to the first carrier collection region (226) and configured to collect a first portion of the photo-carriers, and the second electrode (234) is electrically coupled to the second carrier collection region (236) and configured to collect a second portion of the photo-carriers (see Na, Fig.2C as shown above).  
Regarding claim 3: Na as modified teaches a photo-detecting apparatus as set forth in claim 2 as above. The combination of Na and Na ‘521 further teaches wherein the carrier conducting region (244) has a depth less than 5 µm (note: enabling the depth of carrier conducting region 244 as demonstrated in Na, Fig.2C above necessarily results at least a depth less than 5 µm) (see Na, Fig.2C as shown above), and 
wherein the carrier conducting region (244) is formed between the first carrier collection region (226) and the absorption region (206) to transport the first portion of the photo-carriers from the absorption region (206) to the first carrier collection region (226) (see Na, Fig.2C as shown above), and 
wherein the carrier conducting region (244) is formed between the second carrier collection region (236) and the absorption region (206) to transport the second portion of the photo-carriers from the absorption region (206) to the second carrier collection region (236) (see Na, Fig.2C as shown above). 
The combination of Na and Na ‘521 teaches an overlapping ranges depth of carrier conducting region 244 as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the depth of carrier conducting region 244 through routine experimentation and optimization to obtain the desired absorption coefficient because the depth of carrier conducting region 244 is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding claim 6: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein at least a part of the top surface, the bottom surface, the first side, or the second side is in contact with the carrier conducting region (1133) (see Na ‘521, Fig.11C as shown above).  
Regarding claim 8: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein at least 50% of the absorption region (206) is p-doped with a doping concentration equal to or greater than 1 x 1016 cm-3 (see Na, Fig.2C as shown above and ¶ [0115]).
Regarding claim 9: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein the first material includes germanium, and the second material includes silicon (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]).
Regarding claim 10: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein a ratio of a doping concentration of the absorption region (206) to a doping concentration of the carrier conducting region (244) at the heterointerface is equal to or more than 10 (see Na, Fig.2C as shown above and ¶ [0115]).
Regarding claim 11: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein the third carrier collection region (209) is p-doped with a fourth peak doping concentration higher than the first peak doping concentration (206/doping concentration of absorption region) (see Na, Fig.2C as shown above, ¶ [0105], and ¶ [0115]), and 
wherein the photo-detecting apparatus further comprises a second electrode (214) formed over a top surface of the substrate (202), and wherein the second electrode (214) is electrically coupled to the third carrier collection region (209) (see Na, Fig.2C as shown above).  
Regarding claim 12: Na as modified teaches a photo-detecting apparatus as set forth in claim 11 as above. The combination of Na and Na ‘521 further teaches wherein a part of the third carrier collection region (209) is covered by the absorption region (206), wherein the absorption region (206) has a width, and wherein a width of the third carrier collection region (209) covered by the absorption region (206) is equal to or more than half of the width of the absorption region (206) (see Na, Fig.2C as shown above).  
Regarding claim 21: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein at least a part of the carrier conducting region (244) is between one of the first carrier collection region (226) and the second carrier collection region (236) and the absorption region (206) (see Na, Fig.2C as shown above).  
Regarding claim 22: Na as modified teaches a photo-detecting apparatus as set forth in claim 2 as above. The combination of Na and Na ‘521 further teaches wherein a nearest distance between one of the first electrode (224) and the second electrode (234) and one of the first side and the second side of the absorption region (406) is between 0.1 µm and 20 µm (1 µm and 50 µm) (see Na, Fig.2A and ¶ [0081]).  
The combination of Na and Na ‘521 teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the distance between one of the first electrode and the second electrode through routine experimentation and optimization to obtain the desired absorption coefficient because the distance between one of the first electrode and the second electrode is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding claim 24: Na as modified teaches a photo-detecting apparatus as set forth in claim 1 as above. The combination of Na and Na ‘521 further teaches wherein the optical signal has a peak wavelength in an invisible wavelength range equal to or greater than 800 nm (850 nm or 940 nm) (see Na, Fig.2A and ¶ [0081]).  
Regarding claim 25: Na discloses a time-of-flight system (see Na, Fig.2C as shown above, Fig.28A,  and ¶ [0079]), comprising: 
a transmitter (2802) configured to transmit an optical signal having a peak wavelength in an invisible wavelength range equal to or greater than 800 nm (see Na, Fig.2C as shown above, Fig.28A,  ¶ [0079], and ¶ [0361]- ¶ [0363]); and 
a receiver (2804) comprising a photo-detecting device ((see Na, Fig.2C as shown above, Fig.28A,  ¶ [0079], and ¶ [0361]- ¶ [0363]), the photo-detecting device comprising: 
a substrate (202) (see Na, Fig.2C as shown above) comprising: 
a carrier conducting region (244) (see Na, Fig.2C as shown above), 
a first switch (208) comprising a first control region (228) and a first carrier collection region (226) (see Na, Fig.2C as shown above),
a second switch (210) comprising a second control region (238) and a second carrier collection region (236) (see Na, Fig.2C as shown above), and 
a third carrier collection region (209) (see Na, Fig.2C as shown above); 
an absorption region (206) in the substrate (202) (see Na, Fig.2C as shown above), the absorption region comprising: 
a top surface (see Na, Fig.2C as shown above), 
a bottom surface that is in physical contact with at least a portion of the carrier conducting region (244) to form a heterointerface (see Na, Fig.2C as shown above), 
a first side between the top surface and the bottom surface (see Na, Fig.2C as shown above), and 
a second side that is opposite to the first side (see Na, Fig.2C as shown above), 
wherein the absorption region (206) is configured to receive an optical signal and to generate photo-carriers in response to the optical signal, and wherein the absorption region (206) is formed using a first material (germanium/GeSi), and the substrate (202) is formed using a second material (silicon) having a bandgap greater than a bandgap of the first material (germanium/GeSi) (note: silicon has known to have a larger bandgap than Germanium/GeSi material) (see Na, Fig.2C as shown above, ¶ [0104]- ¶ [0105], and ¶ [0115]), 
wherein the absorption region (206) is p-doped with a first peak doping concentration (see Na, Fig.2C as shown above and ¶ [0115]),
wherein the carrier conducting region (244) is n-doped with a second peak doping concentration (see Na, Fig.2C as shown above and ¶ [0115]),
wherein the first carrier collection region (226) and the second carrier collection region (236) are n-doped with a third peak doping concentration higher than the second peak doping concentration (see Na, Fig.2C as shown above, ¶ [0107], and ¶ [0115]), 
wherein the third carrier collection region (209) is p-doped (see Na, Fig.2C as shown above), 
wherein a ratio between the first peak doping concentration of the absorption region (206) and the second peak doping concentration of the carrier conducting region (244) is equal to or greater than 10 (see Na, Fig.2C as shown above and ¶ [0115]),
wherein the first switch (308) and the second switch (310) are disposed at the first side of the absorption region (306) for collecting photo-carriers of a first type (Note: the instant application under examination elected Species Fig.6A, demonstrates a that a carrier conducting region 201 contacts a first side, a second side, and the bottom surfaces of the absorption region 10 and the first switch and the second switch 302 disposed at the bottom of the absorption region 10. The instant application claims limitations are different from what is demonstrated in elected Species Fig.6A. Hence, the prior art arrangement/disposition of the first switch and the second switch 308/310 relative to absorption region 306 is equivalent to the claimed invention) (see Na, Fig.3B as shown above), and 
wherein the third carrier collection region (309) is disposed at the second side of the absorption region (306) for collecting photo-carriers of a second type (Note: the instant application under examination elected Species Fig.6A, demonstrates a that a carrier conducting region 201 contacts a first side, a second side, and the bottom surfaces of the absorption region 10 and the third carrier collection region 108 disposed at the top of the absorption region 10. The instant application claims limitations are different from what is demonstrated in elected Species Fig.6A. Hence, the prior art arrangement/disposition of the third carrier collection region 309 relative to absorption region 306 is equivalent to the claimed invention) (see Na, Fig.3B as shown above).  
Na is silent upon explicitly disclosing wherein an absorption region at least partially embedded in the substrate.
Before effective filing date of the claimed invention the disclosed an absorption region were known to be at least partially embedded in the substrate in order to improve carrier transfer.
For support see Na ‘521, which teaches wherein an absorption region (906) at least partially embedded in the substrate (902) (see Na ‘521, Fig.11C as shown above and ¶ [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Na and Na ‘521 to enable an absorption region (906) to be at least partially embedded in the substrate (902) as taught by Na ‘521 in order to improve carrier transfer (see Na ‘521, Fig.11C as shown above and ¶ [0164]).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (U.S. 2018/0190698 A1, hereinafter refer to Na) and Na et al. (U.S. 2018/0233521 A1, hereinafter refer to Na ‘521) as applied to clam 1 above, and further in view of Na et al. (U.S. 2017/0062508 A1, hereinafter refer to Na ‘508).
Regarding claim 7: Na as modified teaches a photo-detecting apparatus as applied to claim 1 above. The combination of Na and Na ‘521 is silent upon explicitly disclose wherein the absorption region is doped with a graded doping profile.  
Before effective filing date of the claimed invention the disclosed absorption region were known to be doped with a graded doping profile in order to obtain a higher optical absorption efficiency.
For support see Na ‘508, which teaches wherein the absorption region (508/510)is doped with a graded doping profile (see Na ‘508, Fig.5 and ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Na, Na ‘521, and Na ‘508 to enable the absorption region (508/510) doped with a graded doping profile as taught Na ‘508 in order to obtain a higher optical absorption efficiency (see Na ‘508, Fig.5 and ¶ [0015]). 
Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896